            Case 6:20-cv-01128 Document 1 Filed 12/11/20 Page 1 of 21




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 STRATOSAUDIO, INC.,                            §
                                                §
        Plaintiff,                              §                        6:20-cv-1128
                                                               Case No. ___________
                                                §
 v.                                             §          JURY TRIAL DEMANDED
                                                §
 SUBARU OF AMERICA, INC.,                       §
                                                §
        Defendant.                              §

                      COMPLAINT FOR PATENT INFRINGEMENT


       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. § 1 et seq., in which Plaintiff StratosAudio, Inc. (“Plaintiff” or

“StratosAudio”) makes the following actions against Defendant Subaru of America, Inc.

(“Defendant” or “Subaru”):

                                      INTRODUCTION


       1.      This complaint arises from Defendant’s unlawful infringement of the following

U.S. Patents owned by StratosAudio, Inc.: U.S. Patent No. 8,166,081; U.S. Patent No. 8,688,028;

U.S. Patent No. 8,903,307; U.S. Patent No. 9,584,843; and U.S. Patent No. 8,200,203, U.S. Patent

No. 9,294,806; and U.S. Patent No. 9,355,405 (collectively the “Asserted Patents”).

                                           PARTIES


       2.      StratosAudio is a privately held company incorporated under the laws of Delaware.

StratosAudio was founded in 2001 and is headquartered in Kirkland Washington.

       3.      StratosAudio is a pioneer in the field of media enhancement systems, especially as

it relates to interactive advertising, programming and other data manipulation that enables the

                                                1
               Case 6:20-cv-01128 Document 1 Filed 12/11/20 Page 2 of 21




identification of broadcast media content using data transmitted in an associated datastream, the

combination of such streams used in personalized media distribution, with widely applicable

adaptation in commercial media and entertainment systems including vehicle head unit consoles.

        4.      Based on years of research and development, StratosAudio has created an

international patent portfolio comprising more than seventy (70) issued patents broadly directed

to media enhancement systems.

        5.      StratosAudio has, over the years, invested millions of dollars innovating and

creating audio media enhancement systems of the type described in StratosAudio’s patents.

        6.      StratosAudio is partly owned by an individual located in this judicial district in

Temple, Texas. This individual is also a named inventor on a number of the asserted patents.

        7.      Subaru of America, Inc. is a New Jersey corporation with its principal place of

business in Camden, New Jersey. Subaru may be served through its registered agent for service

in the State of Texas, C T Corporation Systems, 1999 Bryan Street, Suite 900, Dallas, TX 75201.

Subaru is registered to do business in the State of Texas and has been since at least January 3,

1992.


                                 JURISDICTION AND VENUE


        8.      This action arises under the patent laws of the United States, 35 U.S.C. § 1, et seq.,

including § 271. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1338(a).

        9.      This Court has personal jurisdiction over Defendant because, among other things,

Defendant has done business in this District, and has committed and continues to commit acts of

patent infringement in this District giving rise to this action, and has established minimum contacts

with this forum such that the exercise of jurisdiction over Defendant would not offend traditional


                                                  2
             Case 6:20-cv-01128 Document 1 Filed 12/11/20 Page 3 of 21




notions of fair play and substantial justice. Defendant, directly and indirectly through subsidiaries

and intermediaries, has committed and continues to commit acts of infringement in this District

by, among other things, making, using, selling, offering to sell, and importing products that

infringe the asserted patents.

       10.     Venue is proper in this District under 28 U.S.C. § 1400(b) because, among other

things, Defendant has transacted business in this District and has committed acts of infringement

in and has a regular and established place of business in this judicial district. For example, Subaru

conducts its business of the exclusive distribution of new automobiles to the consuming public in

this judicial district through its authorized dealers in this judicial district, including selling

automobiles, directly and/or indirectly, to and through Douglass Subaru, located at 4717 West

Waco Drive, Waco, Texas 76710. On information and belief, Subaru’s new vehicles are available

for purchase through its authorized dealers only, such as Douglass Subaru.

       11.     The Subaru dealerships in this judicial district are all named with the “Subaru”

designation (e.g., Douglass Subaru). The Subaru dealerships in this judicial district all prominently

display Subaru trademarks, including the Subaru logo, with no reservations or disclaimers. Subaru

authorizes its dealers in this judicial district to utilize Subaru’s trademarks, trade name, and other

intellectual property associated with the distribution and sale of automobiles and provision of

related services.

       12.     Subaru dealerships in this judicial district are held out to the consuming public as

places of Subaru where Subaru, through its dealers, sells Subaru cars. Subaru’s website directs

users to enter their zip code so that Subaru can display to the website user Subaru dealers in their

area, so that Subaru can identify a franchised dealer in their area and allow the user to visit the

website the franchised dealer through direct internet links provided by Subaru, so that the website




                                                  3
              Case 6:20-cv-01128 Document 1 Filed 12/11/20 Page 4 of 21




users can view inventory and pricing of vehicles available in their area and so that Subaru can

schedule a test drive by having Subaru provide customer information to the Subaru dealerships,

including dealerships in this judicial district. Upon input of zip code information from this judicial

district, Subaru names and ratifies its dealers in this judicial district, such as Douglas Subaru, as

its place of business where: 1) the user of a website may test drive its cars; 2) it assists a website

user in scheduling a test drive at a dealer in this judicial district; 3) it collects customer information

and provides that information to its dealers in this judicial district; Subaru enables website users

to solicit quotes to purchase a vehicle from dealers in this judicial district; and 4) to apply for

financing from dealers in this judicial district.

        13.     Subaru also conducts business through its authorized dealers in this judicial district

by providing new purchase warranties and service pursuant to those warranties to the consuming

public. Subaru further delegates maintenance responsive to vehicle safety recalls to its authorized

dealers in this judicial district by informing Subaru owners of the defect and directing Subaru

owners to the authorized dealers for repair of the defect.

        14.     Subaru also controls the sale of automobiles in this judicial district by, among other

items, establishing criteria and certifying vehicles as part of a “Subaru Certified Pre-Owned

Vehicles” program. Subaru directly controls aspects of employees of its authorized dealers by

training service technicians. Subaru also provides direct and indirect financial input into the

operations of its authorized dealers in this district by, on information and belief, offering vehicle

financing through Subaru Motors Finance, and by offering “floor plan” loans directly to its

authorized dealers in this judicial district. On information and belief, Subaru further conducts

business through its control over the sale and/or ownership transfer of its authorized dealers in this

judicial district, which includes the right to refuse any transfer of ownership of its authorized




                                                    4
              Case 6:20-cv-01128 Document 1 Filed 12/11/20 Page 5 of 21




dealers, and through its control of specific geographic areas in which its authorized dealers in this

judicial district may operate.

                    COUNT I – INFRINGEMENT OF THE ‘081 PATENT


        15.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        16.     Plaintiff is the owner and assignee of all rights, title and interest in and to U.S.

Patent No. 8,166,081 entitled “System and Method for Advertisement Transmission and Display”

(the “‘081 patent”), issued on April 24, 2012. A true and correct copy of the ‘081 patent is attached

hereto as Exhibit 1.

        17.     Defendant makes, uses, offers for sale, sells, and/or imports into the United States

certain products and services that directly infringe, literally and/or under the doctrine of

equivalents, one or more claims of the ‘081 patent, including but not limited to claims 9-11 and

23, and continue to do so since the issuance of the ‘081 patent. By way of illustrative example,

these infringing products and services include, without limitation, vehicle communication and

entertainment systems with head unit consoles that incorporate or otherwise enable Apple Carplay,

and at least one of the following: HD radio, SiriusXM radio, and/or FM radio with RBDS (the

“Accused Consoles”).

        18.     Defendant has had knowledge of the ‘081 patent from a date no later than the date

of the filing of this Complaint. Defendant has known how the Accused Consoles operate and/or

are used and has known, or has been willfully blind to the fact, that making, using, offering to sell,

and selling the Accused Consoles within the United States, or importing the Accused Consoles

into the United States, would constitute infringement.




                                                  5
             Case 6:20-cv-01128 Document 1 Filed 12/11/20 Page 6 of 21




       19.     Defendant has induced, and continues to induce, infringement of one or more

claims of the ‘081 patent by actively encouraging others (including distributors, dealers, and

customers) to use, offer to sell, sell, and import the Accused Consoles. On information and belief

these acts include providing information and instructions supporting sales by others, providing the

Accused Consoles to others, and indemnifying patent infringement within the United States.

       20.     Defendant has also infringed, and continues to infringe, one or more claims of the

‘081 patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Consoles, which are used in practicing the process, or using the systems,

of the patent, and constitute a material part of the invention. Defendant knows the articles of the

Accused Consoles to be especially made or especially adapted for use in infringement of the patent,

not a staple article, and not a commodity of commerce suitable for substantial noninfringing use.

Accordingly, Defendant has been, and currently is, contributorily infringing the ‘081 patent in

violation of 35 U.S.C. § 271(c).

       21.     The Accused Consoles satisfy all the claim limitations of one or more claims of the

‘081 patent. For example, Appendix A sets forth in more detail the Accused Consoles and their

operation in Subaru vehicles for a representative claim of the ‘081 patent.

       22.     By making, using, offering for sale, selling, and/or importing into the United States

the Accused Consoles, Defendant has injured Plaintiff and is liable for infringement of the ‘081

patent pursuant to 35 U.S.C. § 271.

       23.     As a result of Defendant’s infringement of the ‘081 patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs fixed by the Court.




                                                 6
              Case 6:20-cv-01128 Document 1 Filed 12/11/20 Page 7 of 21




        24.     Defendant’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ‘081 patent,

and specifically enjoining further manufacture, sale, use, importation, and/or offers for sale that

come within the scope of the patent claims.

                    COUNT II – INFRINGEMENT OF THE ‘028 PATENT


        25.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        26.     Plaintiff is the owner and assignee of all rights, title and interest in and to U.S.

Patent No. 8,688,028 entitled “Broadcast Response System” (the “‘028 patent”), issued on April

1, 2014. A true and correct copy of the ‘028 patent is attached hereto as Exhibit 2.

        27.     Defendant makes, uses, offers for sale, sells, and/or imports into the United States

certain products and services that directly infringe, literally and/or under the doctrine of

equivalents, one or more claims of the ‘028 patent, including but not limited to claims 11, 14-16,

and 18, and continue to do so since the issuance of the ‘028 patent. By way of illustrative example,

these infringing products and services include, without limitation, vehicle communication and

entertainment systems with head unit consoles that incorporate or otherwise enable Apple Carplay

with Apple Music streaming services playing live radio such as Beats 1 and/or Apple Music 1

Radio, HD radio, FM radio with RBDS, or SiriusXM radio with iTunes tagging functionality (the

“Accused Consoles”).

        28.     Defendant has had knowledge of the ‘028 patent from a date no later than the date

of the filing of this Complaint. Defendant has known how the Accused Consoles operate and/or

are used and has known, or has been willfully blind to the fact, that making, using, offering to sell,




                                                  7
             Case 6:20-cv-01128 Document 1 Filed 12/11/20 Page 8 of 21




and selling the Accused Consoles within the United States, or importing the Accused Consoles

into the United States, would constitute infringement.

       29.     Defendant has induced, and continues to induce, infringement of one or more

claims of the ‘028 patent by actively encouraging others (including distributors, dealers, and

customers) to use, offer to sell, sell, and import the Accused Consoles. On information and belief

these acts include providing information and instructions supporting sales by others, providing the

Accused Consoles to others, and indemnifying patent infringement within the United States.

       30.     Defendant has also infringed, and continues to infringe, one or more claims of the

‘028 patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Consoles, which are used in practicing the process, or using the systems,

of the patent, and constitute a material part of the invention. Defendant knows the articles of the

Accused Consoles to be especially made or especially adapted for use in infringement of the patent,

not a staple article, and not a commodity of commerce suitable for substantial noninfringing use.

Accordingly, Defendant has been, and currently is, contributorily infringing the ‘028 patent in

violation of 35 U.S.C. § 271(c).

       31.     The Accused Consoles satisfy all the claim limitations of one or more claims of the

‘028 patent. For example, Appendix B sets forth in more detail the Accused Consoles and their

operation in Subaru vehicles for a representative claim of the ‘028 patent.

       32.     By making, using, offering for sale, selling, and/or importing into the United States

the Accused Consoles, Defendant has injured Plaintiff and is liable for infringement of the ‘028

patent pursuant to 35 U.S.C. § 271.

       33.     As a result of Defendant’s infringement of the ‘028 patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no




                                                 8
              Case 6:20-cv-01128 Document 1 Filed 12/11/20 Page 9 of 21




event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs fixed by the Court.

        34.     Defendant’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ‘028 patent,

and specifically enjoining further manufacture, sale, use, importation, and/or offers for sale that

come within the scope of the patent claims.

                    COUNT III – INFRINGEMENT OF THE ‘307 PATENT


        35.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        36.     Plaintiff is the owner and assignee of all rights, title and interest in and to U.S.

Patent No. 8,903,307 entitled “Broadcast Response System” (the “‘307 patent”), issued on

December 2, 2014. A true and correct copy of the ‘307 patent is attached hereto as Exhibit 3.

        37.     Defendant makes, uses, offers for sale, sells, and/or imports into the United States

certain products and services that directly infringe, literally and/or under the doctrine of

equivalents, one or more claims of the ‘307 patent, including but not limited to claims 11 and 15-

18, and continue to do so since the issuance of the ‘307 patent. By way of illustrative example,

these infringing products and services include, without limitation, vehicle communication and

entertainment systems with head unit consoles that incorporate or otherwise enable Apple Carplay

with Apple Music streaming services playing live radio such as Beats 1 and/or Apple Music 1

Radio, HD radio, FM radio with RBDS, or SiriusXM radio with iTunes tagging functionality (the

“Accused Consoles”).

        38.     Defendant has had knowledge of the ‘307 patent from a date no later than the date

of the filing of this Complaint. Defendant has known how the Accused Consoles operate and/or



                                                  9
             Case 6:20-cv-01128 Document 1 Filed 12/11/20 Page 10 of 21




are used and has known, or has been willfully blind to the fact, that making, using, offering to sell,

and selling the Accused Consoles within the United States, or importing the Accused Consoles

into the United States, would constitute infringement.

       39.     Defendant has induced, and continues to induce, infringement of one or more

claims of the ‘307 patent by actively encouraging others (including distributors, dealers, and

customers) to use, offer to sell, sell, and import the Accused Consoles. On information and belief

these acts include providing information and instructions supporting sales by others, providing the

Accused Consoles to others, and indemnifying patent infringement within the United States.

       40.     Defendant has also infringed, and continues to infringe, one or more claims of the

‘307 patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Consoles, which are used in practicing the process, or using the systems,

of the patent, and constitute a material part of the invention. Defendant knows the articles of the

Accused Consoles to be especially made or especially adapted for use in infringement of the patent,

not a staple article, and not a commodity of commerce suitable for substantial non-infringing use.

Accordingly, Defendant has been, and currently is, contributorily infringing the ‘307 patent in

violation of 35 U.S.C. § 271(c).

       41.     The Accused Consoles satisfy all the claim limitations of one or more claims of the

‘307 patent. For example, Appendix C sets forth in more detail the Accused Consoles and their

operation in Subaru vehicles for a representative claim of the ‘307 patent.

       42.     By making, using, offering for sale, selling, and/or importing into the United States

the Accused Consoles, Defendant has injured Plaintiff and is liable for infringement of the ‘307

patent pursuant to 35 U.S.C. § 271.




                                                 10
              Case 6:20-cv-01128 Document 1 Filed 12/11/20 Page 11 of 21




        43.     As a result of Defendant’s infringement of the ‘307 patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs fixed by the Court.

        44.     Defendant’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ‘307 patent,

and specifically enjoining further manufacture, sale, use, importation, and/or offers for sale that

come within the scope of the patent claims.

                    COUNT IV – INFRINGEMENT OF THE ‘843 PATENT


        45.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        46.     Plaintiff is the owner and assignee of all rights, title and interest in and to U.S.

Patent No. 9,584,843 entitled “Systems, Methods, and Devices for Scanning Broadcasts” (the

“‘843 patent”), issued on February 28, 2017. A true and correct copy of the ‘843 patent is attached

hereto as Exhibit 4.

        47.     Defendant makes, uses, offers for sale, sells, and/or imports into the United States

certain products and services that directly infringe, literally and/or under the doctrine of

equivalents, one or more claims of the ‘843 patent, including but not limited to claims 10, 11, 13,

and 15, and continue to do so since the issuance of the ‘843 patent. By way of illustrative example,

these infringing products and services include, without limitation, vehicle communication and

entertainment systems with head unit consoles that incorporate or otherwise enable Apple Carplay

with Apple Music streaming services playing live radio such as Beats 1 and/or Apple Music 1




                                                 11
             Case 6:20-cv-01128 Document 1 Filed 12/11/20 Page 12 of 21




Radio, HD radio, FM radio with RBDS, or SiriusXM radio with iTunes tagging functionality (the

“Accused Consoles”).

       48.     Defendant has had knowledge of the ‘843 patent from a date no later than the date

of the filing of this Complaint. Defendant has known how the Accused Consoles operate and/or

are used and has known, or has been willfully blind to the fact, that making, using, offering to sell,

and selling the Accused Consoles within the United States, or importing the Accused Consoles

into the United States, would constitute infringement.

       49.     Defendant has induced, and continues to induce, infringement of one or more

claims of the ‘843 patent by actively encouraging others (including distributors, dealers, and

customers) to use, offer to sell, sell, and import the Accused Consoles. On information and belief

these acts include providing information and instructions supporting sales by others, providing the

Accused Consoles to others, and indemnifying patent infringement within the United States.

       50.     Defendant has also infringed, and continues to infringe, one or more claims of the

‘843 patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Consoles, which are used in practicing the process, or using the systems,

of the patent, and constitute a material part of the invention. Defendant knows the articles of the

Accused Consoles to be especially made or especially adapted for use in infringement of the patent,

not a staple article, and not a commodity of commerce suitable for substantial noninfringing use.

Accordingly, Defendant has been, and currently is, contributorily infringing the ‘843 patent in

violation of 35 U.S.C. § 271(c).

       51.     The Accused Consoles satisfy all the claim limitations of one or more claims of the

‘028 patent. For example, Appendix D sets forth in more detail the Accused Consoles and their

operation in Subaru vehicles for a representative claim of the ‘843 patent.




                                                 12
              Case 6:20-cv-01128 Document 1 Filed 12/11/20 Page 13 of 21




        52.     By making, using, offering for sale, selling, and/or importing into the United States

the Accused Consoles, Defendant has injured Plaintiff and is liable for infringement of the ‘843

patent pursuant to 35 U.S.C. § 271.

        53.     As a result of Defendant’s infringement of the ‘843 patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs fixed by the Court.

        54.     Defendant’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ‘843 patent,

and specifically enjoining further manufacture, sale, use, importation, and/or offers for sale that

come within the scope of the patent claims.

                    COUNT V – INFRINGEMENT OF THE ‘203 PATENT


        55.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        56.     Plaintiff is the owner and assignee of all rights, title and interest in and to U.S.

Patent No. 8,200,203 entitled “Broadcast Response Method and System” (the “‘203 patent”),

issued on June 12, 2012. A true and correct copy of the ‘203 patent is attached hereto as Exhibit

5.

        57.     Defendant makes, uses, offers for sale, sells, and/or imports into the United States

certain products and services that directly infringe, literally and/or under the doctrine of

equivalents, one or more claims of the ‘203 patent, including but not limited to claims 43, 47, 48,

51, 52, 55, 56, and 62, and continue to do so since the issuance of the ‘203 patent. By way of

illustrative example, these infringing products and services include, without limitation, vehicle



                                                 13
             Case 6:20-cv-01128 Document 1 Filed 12/11/20 Page 14 of 21




communication and entertainment systems with head unit consoles that incorporate or otherwise

enable Apple Carplay with Apple Music streaming services playing live radio such as Beats 1

and/or Apple Music 1 Radio, HD radio, FM radio with RBDS, or SiriusXM radio with iTunes

tagging functionality (the “Accused Consoles”).

       58.     Defendant has had knowledge of the ‘203 patent from a date no later than the date

of the filing of this Complaint. Defendant has known how the Accused Consoles operate and/or

are used and has known, or has been willfully blind to the fact, that making, using, offering to sell,

and selling the Accused Consoles within the United States, or importing the Accused Consoles

into the United States, would constitute infringement.

       59.     Defendant has induced, and continues to induce, infringement of one or more

claims of the ‘203 patent by actively encouraging others (including distributors, dealers, and

customers) to use, offer to sell, sell, and import the Accused Consoles. On information and belief

these acts include providing information and instructions supporting sales by others, providing the

Accused Consoles to others, and indemnifying patent infringement within the United States.

       60.     Defendant has also infringed, and continues to infringe, one or more claims of the

‘203 patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Consoles, which are used in practicing the process, or using the systems,

of the patent, and constitute a material part of the invention. Defendant knows the articles of the

Accused Consoles to be especially made or especially adapted for use in infringement of the patent,

not a staple article, and not a commodity of commerce suitable for substantial noninfringing use.

Accordingly, Defendant has been, and currently is, contributorily infringing the ‘203 patent in

violation of 35 U.S.C. § 271(c).




                                                 14
              Case 6:20-cv-01128 Document 1 Filed 12/11/20 Page 15 of 21




        61.     The Accused Consoles satisfy all the claim limitations of one or more claims of the

‘203 patent. For example, Appendix E sets forth in more detail the Accused Consoles and their

operation in Subaru vehicles for a representative claim of the ‘203 patent.

        62.     By making, using, offering for sale, selling, and/or importing into the United States

the Accused Consoles, Defendant has injured Plaintiff and is liable for infringement of the ‘203

patent pursuant to 35 U.S.C. § 271.

        63.     As a result of Defendant’s infringement of the ‘203 patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs fixed by the Court.

        64.     Defendant’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ‘203 patent,

and specifically enjoining further manufacture, sale, use, importation, and/or offers for sale that

come within the scope of the patent claims.

                    COUNT VI – INFRINGEMENT OF THE ‘806 PATENT


        65.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as iffully

set forth herein.

        66.     Plaintiff is the owner and assignee of all rights, title and interest in and to U.S.

Patent No. 9,294,806 entitled “Systems, Methods, and Devices for Scanning Broadcasts” (the

“‘806 patent”), issued on March 22, 2016. A true and correct copy of the ‘806 patent is attached

hereto as Exhibit 6.

        67.     Defendant makes, uses, offers for sale, sells, and/or imports into the United States

certain products and services that directly infringe, literally and/or under the doctrine of



                                                 15
             Case 6:20-cv-01128 Document 1 Filed 12/11/20 Page 16 of 21




equivalents, one or more claims of the ‘806 patent, including but not limited to claims 5-10 and

13, and continue to do so since the issuance of the ‘806 patent. By way of illustrative example,

these infringing products and services include, without limitation, vehicle communication and

entertainment systems with head unit consoles that incorporate or otherwise enable Apple Carplay

with Apple Music streaming services playing live radio such as Beats 1 and/or Apple Music 1

Radio, HD radio, FM radio with RBDS, or SiriusXM radio with iTunes tagging functionality (the

“Accused Consoles”).

       68.     Defendant has had knowledge of the ‘806 patent from a date no later than the date

of the filing of this Complaint. Defendant has known how the Accused Consoles operate and/or

are used and has known, or has been willfully blind to the fact, that making, using, offering to sell,

and selling the Accused Consoles within the United States, or importing the Accused Consoles

into the United States, would constitute infringement.

       69.     Defendant has induced, and continues to induce, infringement of one or more

claims of the ‘806 patent by actively encouraging others (including distributors, dealers, and

customers) to use, offer to sell, sell, and import the Accused Consoles. On information and belief

these acts include providing information and instructions supporting sales by others, providing the

Accused Consoles to others, and indemnifying patent infringement within the United States.

       70.     Defendant has also infringed, and continues to infringe, one or more claims of the

‘806 patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Consoles, which are used in practicing the process, or using the systems,

of the patent, and constitute a material part of the invention. Defendant knows the articles of the

Accused Consoles to be especially made or especially adapted for use in infringement of the patent,

not a staple article, and not a commodity of commerce suitable for substantial noninfringing use.




                                                 16
              Case 6:20-cv-01128 Document 1 Filed 12/11/20 Page 17 of 21




Accordingly, Defendant has been, and currently is, contributorily infringing the ‘806 patent in

violation of 35 U.S.C. § 271(c).

        71.     The Accused Consoles satisfy all the claim limitations of one or more claims of the

‘806 patent. For example, Appendix F sets forth in more detail the Accused Consoles and their

operation in Subaru vehicles for a representative claim of the ‘806 patent.

        72.     By making, using, offering for sale, selling, and/or importing into the United States

the Accused Consoles, Defendant has injured Plaintiff and is liable for infringement of the ‘806

patent pursuant to 35 U.S.C. § 271.

        73.     As a result of Defendant’s infringement of the ‘806 patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs fixed by the Court.

        74.     Defendant’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ‘806 patent,

and specifically enjoining further manufacture, sale, use, importation, and/or offers for sale that

come within the scope of the patent claims.

                    COUNT VII – INFRINGEMENT OF THE ‘405 PATENT


        75.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        76.     Plaintiff is the owner and assignee of all rights, title and interest in and to U.S.

Patent No. 9,355,405 entitled “System and Method for Advertisement Transmission and Display”

(the “‘405 patent”), issued on May 31, 2016. A true and correct copy of the ‘405 patent is attached

hereto as Exhibit 7.



                                                 17
             Case 6:20-cv-01128 Document 1 Filed 12/11/20 Page 18 of 21




       77.     Defendant makes, uses, offers for sale, sells, and/or imports into the United States

certain products and services that directly infringe, literally and/or under the doctrine of

equivalents, one or more claims of the ‘405 patent, including but not limited to claims 12-16, and

continue to do so since the issuance of the ‘405 patent. By way of illustrative example, these

infringing products and services include, without limitation, vehicle communication and

entertainment systems with head unit consoles that incorporate or otherwise enable Apple Carplay,

and at least one of the following: HD radio, SiriusXM radio, and/or FM radio with RBDS (the

“Accused Consoles”).

       78.     Defendant has had knowledge of the ‘405 patent from a date no later than the date

of the filing of this Complaint. Defendant has known how the Accused Consoles operate and/or

are used and has known, or has been willfully blind to the fact, that making, using, offering to sell,

and selling the Accused Consoles within the United States, or importing the Accused Consoles

into the United States, would constitute infringement.

       79.     Defendant has induced, and continues to induce, infringement of one or more

claims of the ‘405 patent by actively encouraging others (including distributors, dealers, and

customers) to use, offer to sell, sell, and import the Accused Consoles. On information and belief

these acts include providing information and instructions supporting sales by others, providing the

Accused Consoles to others, and indemnifying patent infringement within the United States.

       80.     Defendant has also infringed, and continues to infringe, one or more claims of the

‘405 patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Consoles, which are used in practicing the process, or using the systems,

of the patent, and constitute a material part of the invention. Defendant knows the articles of the

Accused Consoles to be especially made or especially adapted for use in infringement of the patent,




                                                 18
             Case 6:20-cv-01128 Document 1 Filed 12/11/20 Page 19 of 21




not a staple article, and not a commodity of commerce suitable for substantial noninfringing use.

Accordingly, Defendant has been, and currently is, contributorily infringing the ‘405 patent in

violation of 35 U.S.C. § 271(c).

       81.     The Accused Consoles satisfy all the claim limitations of one or more claims of the

‘405 patent. For example, Appendix G sets forth in more detail the Accused Consoles and their

operation in Subaru vehicles for a representative claim of the ‘405 patent.

       82.     By making, using, offering for sale, selling, and/or importing into the United States

the Accused Consoles, Defendant has injured Plaintiff and is liable for infringement of the ‘405

patent pursuant to 35 U.S.C. § 271.

       83.     As a result of Defendant’s infringement of the ‘405 patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs fixed by the Court.

       84.     Defendant’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ‘405 patent,

and specifically enjoining further manufacture, sale, use, importation, and/or offers for sale that

come within the scope of the patent claims.

                                      PRAYER FOR RELIEF

       WHEREFORE, StratosAudio prays for the following relief:

       a.      a judgment declaring that Defendant infringes any and/or all of the Asserted

Patents;

       b.      that this Court permanently enjoin Defendant and its officers, directors, agents,

servants, affiliates, divisions, branches, subsidiaries, parents, licensees, successors, and assigns,



                                                 19
            Case 6:20-cv-01128 Document 1 Filed 12/11/20 Page 20 of 21




and all persons acting in concert or privity with any of them, from further infringement of any

and/or all of the Asserted Patents;

       c.      an award of damages, enhanced damages, costs, expenses, pre-judgment interest,

and post-judgment interest as to infringement of and and/or all of the Asserted Patents;

       d.      an order accounting for damages incurred by Plaintiff and to pay supplemental

damages, including without limitation pre-judgment and post-judgment interest;

       e.      A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding Plaintiff its reasonable attorney’s fees against Defendant; and

       f.      such other relief to which it may be entitled in law or equity and which this Court

deems to be just or proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

Dated: December 11, 2020                       Respectfully submitted,

                                               /s/ Corby R. Vowell
                                               FRIEDMAN, SUDER & COOKE
                                               604 East 4th Street, Suite 200
                                               Fort Worth, TX 76102
                                               817-334-0400
                                               Fax: 817-334-0401
                                               vowell@fsclaw.com

                                               WHITE & CASE LLP

                                               Michael Songer (Pro Hac Vice to be filed)
                                               701 Thirteenth Street, NW
                                               Washington DC, 20005
                                               202.626.3600
                                               michael.songer@whitecase.com




                                                20
Case 6:20-cv-01128 Document 1 Filed 12/11/20 Page 21 of 21




                           Charles Larsen (Pro Hac Vice to be filed)
                           75 State Street
                           Boston, MA 02109
                           617.979.9300
                           charles.larsen@whitecase.com

                           Ryuk Park (Pro Hac Vice to be filed)
                           2 Palo Alto Square, 3000 El Camino Real, #900
                           Palo Alto, CA 94306
                           650.213.0300
                           ryuk.park@whitecase.com

                           ATTORNEYS FOR PLAINTIFF
                           STRATOSAUDIO, INC.




                            21
